Case: 09-30148     Document: 00511013100          Page: 1    Date Filed: 01/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 26, 2010

                                     No. 09-30148                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

STEPHANIE R JONES

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:04-CR-20038-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Stephanie R. Jones appeals the district court’s denial of her petition for
writ of error coram nobis. The appeal is DISMISSED, because Jones did not file
a timely notice of appeal.
                                              I.
        In 2005, Jones was convicted of theft of government property valued at
$1,000 or less, in violation of 18 U.S.C. § 641. She was sentenced to six months


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30148    Document: 00511013100      Page: 2   Date Filed: 01/26/2010

                                  No. 09-30148

of imprisonment and a one-year term of supervised release. She completed her
prison term and began serving her term of supervised release on January 27,
2006. Her supervised release term was terminated by court order on September
27, 2006.
      On March 7, 2008, Jones filed a petition for writ of error coram nobis. The
district court denied the petition on March 24, 2008. On May 21, 2008, Jones
filed a motion for reconsideration, which the district court denied on June 6,
2008. About eight months later, on February 3, 2009, Jones filed a second
motion for reconsideration, which was denied by the district court on February
9. Jones filed her notice of appeal on February 20, 2009.
                                        II.
      A writ of coram nobis “is an extraordinary remedy available to a petitioner
no longer in custody who seeks to vacate a criminal conviction in circumstances
where the petitioner can demonstrate civil disabilities as a consequence of the
conviction, and that the challenged error is of sufficient magnitude to justify the
extraordinary relief.” Santos-Sanchez v. United States, 548 F.3d 327, 331 (5th
Cir. 2008) (quoting United States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004)).
A coram nobis motion is a civil proceeding, subject to Federal Rule of Appellate
Procedure 4(a)(1)(B)’s 60-day appeal period for civil cases to which the United
States is a party. United States v. Cooper, 876 F.2d 1192, 1194 (5th Cir. 1989),
abrogated on other grounds by Smith v. Barry, 502 U.S. 244 (1992).
      Jones argues that the district court erred by denying her petition for writ
of error coram nobis. “This Court must examine the basis of its jurisdiction, on
its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional
requirement [and courts have] . . . no authority to create equitable exceptions to
jurisdictional requirements.” Bowles v. Russell, 551 U.S. 205, 214 (2007).



                                        2
   Case: 09-30148    Document: 00511013100      Page: 3   Date Filed: 01/26/2010

                                  No. 09-30148

      The district court denied Jones’s petition for writ of error coram nobis on
March 24, 2008. Jones filed a motion for reconsideration on May 21, 2008.
Under the version of Federal Rule of Civil Procedure 59(e) and Federal Rule of
Appellate Procedure (4)(a)(4)(A) in effect at that time, Jones’s motion for
reconsideration was filed too late (more than ten days after the entry of
judgment) to toll the time for filing a notice of appeal until the district court
entered an order disposing of the motion. Even under the amended version of
those rules that took effect on December 1, 2009, the motion was filed too late
(more than 28 days after the entry of judgment) to toll the period for filing a
notice of appeal.   Accordingly, Jones’s notice of appeal, filed nearly eleven
months after the district court denied her petition, was untimely, and this court
does not have jurisdiction to consider her challenge to the district court’s denial
of her petition for coram nobis relief.
      Because Jones did not file a timely notice of appeal, her appeal is
DISMISSED for lack of jurisdiction. All pending motions are DENIED.




                                          3